DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Claim Objections
Claim 15 is objected to because of the following informalities: “coupling a carrier block to at least a portion of the acoustic array stack disposing a de-matching layer on the second side of the piezoelectric layer,” (lines 16-17; emphasis added) is missing punctuation (e.g. a comma or semi-colon) between “stack” and “disposing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 20-21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “wafer scale method of claim 15, further comprising printing a dielectric layer over an edge side of one or more signal contact traces, the de-matching layer, a portion of the piezoelectric layer, or combinations thereof” in lines 1-3 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. Claim 15 does not disclose or imply any “signal contact traces”. Accordingly, the metes and bounds of the claim cannot be determined. The “combinations thereof” further muddies the waters of confident interpretation, because one cannot know how the method is performed to print over non-existent “signal contact traces”, nor where the purported traces would be located, or how the printing would be done over the traces in question with other elements as well.
Claim 21 is rejected by virtue of its dependency upon the indefinite subject matter of claim 20.
Claim 28 is rejected as indefinite because the claim discloses that it is the “wafer scale method of claim 27, wherein the width in the elevational direction that is less 10% of the distance between any two of the plurality of ground contact traces in the elevational direction” (lines 1-3; emphasis added). The italicized language is impossible to confidently interpret, and therefore the scope of the claim cannot be ascertained. Specifically, one cannot know if the intent was for the “width” to be “less” than “10% of the distance” or if the intent was for the “width” to be 10% less than “the distance”. This is because the phrase “that is less 10%” does not make any logical sense. Because it is improper for the Examiner to read limitations into the claim, it has been examined, as best understood, such that either of the above reasonable interpretations may have been intended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 19, 22-23, 25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanafy et al. (EP 0 663 244 A2).
Regarding claim 15, Hanafy discloses a wafer scale method for manufacturing a grid of phased array transducers (1) (Abstract; figs. 2 and 9*) comprising: providing a piezoelectric layer (22/34) having a first side (fig. 9: bottom, as viewed) and a second side (top, as viewed), wherein the piezoelectric layer comprises a first metallized surface (32) on the first side and a second metallized surface (24, “coated with electrically conductive materials, such as nickel and gold”) on the second side (annotated fig. 9, below; col. 5, lines 22-46); forming a plurality of ground contact traces (62, 63) along an elevational direction on the first side of the piezoelectric layer to define an acoustic array stack (figs. 1-2 and 8-10; col. 11, lines 47-57; col. 12, lines 10-12 and 32-38), wherein each of the plurality of ground contact traces extends along an azimuthal direction (figs. 1-2); dicing the acoustic array stack along the elevational direction (cuts, 26) perpendicular to the ground contact traces to define individual transducer elements that are electrically isolated from one another; dicing the acoustic array stack along the azimuthal direction (cuts, 28, 52, 54) through the ground contact traces to define strips of phased array transducers such that at least a portion of each of the plurality of ground contact traces is exposed along a side (cut sides at 26) of the strips of the phased array transducers (figs. 2 and 8-10; col. 6, lines 13-40; col. 12, lines 14-38); coupling a carrier block (14/42) to at least a portion of the acoustic array stack (annotated fig. 9; col. 5, lines 15-21; col. 11, lines 49-58)[;] disposing a **de-matching layer (38) on the second side of the piezoelectric layer, wherein the de-matching layer is in contact with the metallized second surface (annotated fig. 9; col. 3, lines 53-58; cols. 6-7, lines 53-58 and 1-16); and disposing one or more acoustic matching layers (66: piezoelectric, being the same material as the piezoelectric layer 34, is an active acoustic matching layer) on the first side of the piezoelectric layer, wherein one of the one or more acoustic matching layers is in contact with both the plurality of ground contact traces and the 
    PNG
    media_image1.png
    533
    693
    media_image1.png
    Greyscale
first metallized surface (annotated fig. 9; col. 11, lines 49-58). 

*Note: The method of forming the array of transducers is primarily defined and disclosed in Hanafy with respect to figs. 1-3; however, Hanafy also discloses that all of the forming steps of those figures are used in the same manner for the preferred embodiment of figs. 8-9. Hanafy discloses that “The first assembly 10 is also used to construct other embodiments of this invention” (col. 4, lines 52-54). Hanafy further discloses that in “FIGS. 8 and 9, there is shown an alternate embodiment for a two crystal design 60 wherein like components are labeled similarly” and continues while describing the embodiment of figs. 8-9, stating “referring also to FIG. 1(a)…” (col. 11, lines 47-49 and 54-55) and “Then, as before, the joined assembly is diced… The layers and assemblies are bonded together as described earlier” (col. 12, lines 14-18; emphasis added).
**Note: The Applicant’s disclosure has defined a “de-matching layer” broadly such that it “may include electrically conductive material having high acoustic impedance. Non-limiting examples of the materials for the de-matching layer 306 include tungsten carbide or other suitable materials that function as a node-material that acts to change the effective resonant frequency generated by the piezoelectric material of the piezoelectric layer” (instant Specification, par. 0047; emphasis added). Based upon the Applicant’s definition, any material that is not precisely frequency matched to the piezoelectric material would be considered a “de-matching” layer, as it would naturally “change the effective resonant frequency”. Moreover, based upon the instant specification, any “electrically conductive material” may be construed as a “de-matching layer”, and thus the conductor, 38, of Hanafy anticipates.
Regarding claim 19, Hanafy discloses the wafer scale method of claim 15, further comprising printing a plurality of signal traces (18, 20) on an edge side of the acoustic array stack, such that the signal traces are disposed on an edge side of the piezoelectric layer, one or more signal contact traces, a de- matching layer, or a combination thereof (figs. 1-3 and 8-9; cols. 4-5, lines 55-58 and 1; col. 6, lines 41-52).
Regarding claim 22, Hanafy discloses the wafer scale method of claim 15, further comprising printing a plurality of electrical traces (18, 20 and/or “external circuitry”, and/or “wire 56”) routed on a surface of the carrier block and operatively coupled to at least one of the one or more signal electrodes, and one or more ground electrodes (32 and/or 38), and wherein the plurality of electrical traces comprises a plurality of signal traces and a plurality of ground traces (figs. 1-4 and 8-9; col. 7, lines 9-38; cols. 9-10, lines 35-58 and 1-5; col. 12, lines 56-57).
Regarding claim 23, Hanafy discloses the wafer scale method of claim 22, further comprising electrically coupling the plurality of signal traces to respective signal electrodes (32) of the one or more signal electrodes (figs. 1-4 and 8-9; col. 7, lines 9-38; cols. 9-10, lines 35-58 and 1-5; col. 12, lines 56-57).
Regarding claim 25, Hanafy discloses the wafer scale method of claim 15, wherein dicing the acoustic array stack along the azimuthal direction comprises cutting one or more of the plurality of ground contact traces (figs. 1-2 and 8-9; col. 12, lines 19-26).
Regarding claim 27, Hanafy discloses the wafer scale method of claim 15, wherein each of the plurality of ground contact traces has a width (50-100 µm) in the elevational direction that is less than a distance (101.6 µm) between any two of the plurality of ground contact traces in the elevational direction (col. 10, lines 13-15 and 26-27).
Regarding claim 28, as best understood, Hanafy discloses the wafer scale method of claim 27, wherein the width (50 µm) in the elevational direction that is less 10% (i.e. 10% less) of the distance (101.6 µm) between any two of the plurality of ground contact traces in the elevational direction (50 µm is about 51% less than 101.6 µm).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hanafy, in view of Sato (US 2004/0011134 A1).
Regarding claim 18, Hanafy discloses all of the elements of the current invention as detailed above with respect to claim 15. Hanafy, however, does not explicitly disclose filling element dicing kerfs to provide mechanical support to a plurality of transducer elements of the phased array transducers, before dicing the acoustic array stack along the azimuthal direction.
Sato teaches that it is well known to perform a closely related method, including providing a piezoelectric layer (12) (fig. 2); forming a plurality of traces (slotted ones of 18, 20) to define an acoustic array stack (fig. 3); dicing the acoustic array stack perpendicular to the ground contact traces at least twice (figs. 5 and 9) to define strips of phased array transducers (figs. 1-3, 5 and 9; pars. 0068-0070, 0073 and 0078-0079); and further comprising filling element dicing kerfs to provide mechanical support to a plurality of transducer elements of the phased array transducers, before dicing (fig. 9) the acoustic array stack along the azimuthal direction (figs. 5-9; pars. 0071-0073, 0075 and 0078).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hanafy to incorporate the use of reinforcing material in the dicing kerfs of Sato. The use of reinforcing material was predictably and advantageously employed to protect formed conductive layers and piezoelectric material edges, which are fragile, and to maintain integrity of the formed piezoelectric body, during manufacturing steps, in order to avoid costly rework. Moreover, there is no indication in the instant application that any special steps were devised to use the known reinforcing material in the manner intended in Sato, with the old method of Hanafy; nor is there evidence of any surprising results from this obvious combination, which would have been done with reasonable expectation of success.
Claims 20-21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafy, in view of Venkataramani et al. (US 5,834,880).
Regarding claim 20, Hanafy discloses all of the elements of the current invention as detailed above with respect to claim 15. Hanafy, however, does not explicitly disclose printing a dielectric layer over an edge side of the one or more signal contact traces, a de-matching layer, a portion of the piezoelectric layer, or combinations thereof.
Venkataramani teaches that it is well known to perform a related wafer scale method for manufacturing a grid of phased array transducers (Title; Abstract; col. 1, lines 7-10) comprising: providing a piezoelectric layer (“top” layer, 128, of three layer piezoelectric body, 23/100) (figs. 1-3; col. 3, lines 39-45); forming a plurality of ground contact traces (106, 108, 110, 112 and 34 on 30) along an elevational direction on the first side of the piezoelectric layer to define an acoustic array stack (23/100, body 100 is disclosed as being the same body as the body 23, used for making array 22: col. 7, lines 1-8); dicing the acoustic array stack along the elevational direction (fig. 4; col. 7, lines 52-58; cols. 5-6, lines 64-67 and 1-4); dicing the acoustic array stack along the azimuthal direction (body sections between each of 36, 38, 40); disposing a de-matching layer on the second side (top, as viewed) of the piezoelectric layer (fig. 1; col. 6, lines 53-56); and disposing one or more acoustic matching layers (80, 82) on the first side (bottom) of the piezoelectric layer (figs. 1-4; col. 5, lines 51-55; col. 6, lines 42-49). Venkataramani also teaches that it is well known to perform the method further comprising printing a dielectric layer (polyimide dielectric film as part of interconnect structure 78) over an edge side of the one or more signal contact traces, a de-matching layer, a portion of the piezoelectric layer, or combinations thereof (fig. 1; col. 6, lines 25-41).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hanafy to incorporate the printing of a dielectric layer of Venkataramani. As was commonly known in the art, the use of dielectric and insulating materials to isolate formed transducers was routinely performed. Further, the kerfs of Hanafy would have been naturally immediately filled with air, which is a dielectric/insulator in and of itself. Therefore, Venkataramani simply serves to demonstrate that forming a solid dielectric layer would have been an obvious consideration to create a more predictable barrier around the transducers, therefore isolating them even more effectively. This teaching was performed using old and well-known techniques and would have been done with reasonable expectation of success. Moreover, there is no indication in the instant application that any special steps were devised, nor that any surprising results occurred from the use of the old technique of Venkataramani with the well-known method of Hanafy.
Regarding claim 21, Hanafy in view of Venkataramani teaches the method of claim 20 as detailed above, and Venkataramani also teaches that it is well known to perform the method further comprising printing ground traces (76) on the plurality of ground contact traces and the edge side of the piezoelectric layer, the dielectric layer, and carrier block (figs. 1 and 5; cols. 7-8, lines 66-67 and 1-12).
Regarding claim 24, Hanafy discloses all of the elements of the current invention as detailed above with respect to claim 23. Hanafy, however, does not explicitly disclose additively manufacturing an electrically insulating material layer on at least a portion of the signal electrodes to electrically isolate the plurality of ground traces from the one or more signal electrodes.
Venkataramani teaches that it is well known to perform the related method as detailed above in the rejection of claim 21, and further comprising additively manufacturing an electrically insulating material layer (polyimide) on at least a portion of the signal electrodes to electrically isolate the plurality of ground traces from the one or more signal electrodes (fig. 1; col. 6, lines 26-42).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hanafy to incorporate the additive manufacturing of an electrically insulating material layer of Venkataramani. Regarding the rationale for combination of references, please refer to claim 20, above.
Regarding claim 26, Hanafy discloses all of the elements of the current invention as detailed above with respect to claim 25. Hanafy, however, does not explicitly disclose filling dicing cuts made in elevational and azimuthal directions with an electrically conductive filler material, wherein the dicing cuts define individual phased array transducers.
Venkataramani teaches that it is well known to perform the related method as detailed above in the rejection of claim 21, and further comprising filling dicing cuts made in elevational and azimuthal directions with an electrically conductive filler material (silver epoxy), wherein the dicing cuts define individual phased array transducers (cols. 7-8, lines 66-67 and 1-17).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hanafy to incorporate the electrically conductive filler material in the kerfs of Venkataramani. In Venkataramani, the use of reinforcing conductive filler material was predictably and advantageously employed to protect formed conductive layers and piezoelectric material edges, which are fragile, and to maintain integrity of the formed piezoelectric body, during manufacturing steps, and also to aid in external conductive connections between the formed transducer elements and outside components or circuitry. Moreover, there is no indication in the instant application that any special steps were devised to use the known conductive filler material in the manner described by Venkataramani, with the old method of Hanafy; nor is there evidence of any surprising results from this obvious combination, which would have been done with reasonable expectation of success in order to provide the know benefits and advantages detailed above.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection. That is, the Applicant’s arguments are directed toward the applicability of Venkataramani in rejection of independent claim 15. Venkataramani is no longer relied upon to reject the amended claim 15, and therefore the arguments are moot and thus not compelling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Davidsen discloses the manufacture of a grid of phased array transducers (figs. 3a-4e) including a piezoelectric layer (22) having matching/de-matching layers (26a, 26b) placed upon a carrier block (50) having contact traces (12a) and conductors (34), and being diced in both the elevational and azimuthal directions (figs. 4b and 4e; pars. 0019-0024).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/            Primary Examiner, Art Unit 3729